Name: Commission Delegated Regulation (EU) 2018/306 of 18 December 2017 laying down specifications for the implementation of the landing obligation as regards cod and plaice in Baltic Sea fisheries
 Type: Delegated Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 2.3.2018 EN Official Journal of the European Union L 60/1 COMMISSION DELEGATED REGULATION (EU) 2018/306 of 18 December 2017 laying down specifications for the implementation of the landing obligation as regards cod and plaice in Baltic Sea fisheries THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Regulation (EU) 2016/1139 of the European Parliament and of the Council establishing a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks, amending Council Regulation (EC) No 2187/2005 and repealing Council Regulation (EC) No 1098/2007 (1), and in particular Articles 7, Whereas: (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (2) aims to progressively eliminate discards in all Union fisheries through the introduction of a landing obligation for catches of species subject to catch limits. (2) According to Article 15(1)(a) of Regulation (EU) No 1380/2013, the landing obligation applies from 1 January 2015 in fisheries for herring and sprat and in fisheries for industrial purposes.. (3) According to Article 15(1)(b) of Regulation (EU) No 1380/2013, in Baltic Sea fisheries other than those covered by Article 15(1)(a) of that Regulation, the landing obligation applies from 1 January 2015 to species which define the fisheries and from 1 January 2017 to all other species subject to catch limits. Cod is considered as a species defining certain fisheries in the Baltic Sea. Plaice is mostly caught as a by-catch in certain cod fisheries. In accordance with Article 15(1)(b) of Regulation (EU) No 1380/2013 the landing obligation applies in consequence to cod from 1 January 2015 and to plaice from 1 January 2017. (4) Article 15(6) of Regulation (EU) No 1380/2013 provides that, where no multiannual plan is adopted for the fishery in question, the Commission may adopt a discard plan specifying details of the implementation of the landing obligation on a temporary basis. (5) Commission Delegated Regulation (EU) No 1396/2014 (3) established a discard plan as regards fisheries for salmon, herring, sprat and cod in the Baltic Sea. That discard plan includes i.a. an exemption from the landing obligation for cod and salmon on account of high survival rates demonstrated for those species, as provided for in Article 15(4)(b) of Regulation (EU) No 1380/2013. Delegated Regulation (EU) No 1396/2014 expires on 31 December 2017. (6) Regulation (EU) 2016/1139 establishes a multiannual plan for the stocks of cod, herring and sprat in the Baltic Sea and the fisheries exploiting those stocks. The multiannual plan also contains provisions applicable to the plaice stock. Article 7(1) of Regulation (EU) 2016/1139 empowers the Commission to adopt provisions linked to the landing obligation by means of a delegated act on the basis of joint recommendations developed by Member States in consultation with the relevant Advisory Councils. (7) Denmark, Germany, Estonia, Latvia, Lithuania, Poland, Finland and Sweden have a direct fisheries management interest in the Baltic Sea. On 31 May 2017 those Member States submitted a joint recommendation (4) to the Commission, after consulting the Baltic Sea Advisory Council and obtaining scientific contribution from relevant scientific bodies. (8) The joint recommendation proposes that the exemption from the landing obligation for cod and plaice caught with trap-nets, creels/pots, fyke-nets and pound nets, as well as, the minimum conservation reference size for cod, provided for by Regulation (EU) No 1396/2014, continue to apply after 31 December 2017. (9) The joint recommendation is based on scientific evidence of high survivability, provided by the Baltic Sea Fisheries Forum (BALTFISH) and reviewed by the Scientific, Technical and Economic Committee for Fisheries (STECF). (10) STECF stated that more detailed information on plaice would be useful to assess the representativeness and quality of the discard survival estimate. However STECF concluded that, based on the fact that such gears operate by trapping fish inside a static netting structure, as opposed to entangling or hooking for example, it may be reasonably assumed that mortality for these gears will be low. (11) The measures included in the joint recommendation comply with Article 15(6) of Regulation (EU) No 1380/2013 and should therefore, in line with Article 18(3) of Regulation (EU) No 1380/2013, be included in this Regulation. (12) According to Article 15(10) of Regulation (EU) No 1380/2013 and to Article 7(d) of Regulation (EU) 2016/1139 minimum conservation reference sizes (MCRS) may be established with the aim of ensuring the protection of juveniles of marine organisms. A minimum size of 35 cm for cod introduced by Delegated Regulation (EU) No 1396/2014 should continue to apply, taking into account that STECF has concluded that there may be sound biological reasons to have the MCRS fixed at 35 cm. (13) Regulation (EU) 2016/1139 does not establish a time limitation for the application of the survivability exemptions from the landing obligation. It is however appropriate to ensure that the impact of such exemption is reviewed regularly on the basis of the best scientific advice available. In case of new evidences, the exemption should be revised accordingly. (14) According to Article 16(2) of Regulation (EU) 2016/1139, the power to adopt delegated acts with regards to the landing obligation is conferred on the Commission for a period of five years from 20 July 2016. It is therefore appropriate to revise the impact of the survivability exemptions from the landing obligation in the third year of application of this Regulation. (15) Since Delegated Regulation (EU) No 1396/2014 expires on 31 December 2017, this Regulation should apply from 1 January 2018, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation specifies the details for implementing the landing obligation, as regards cod and plaice caught in the fisheries for herring, sprat and cod in the Baltic Sea. Article 2 Definitions For the purposes of this Regulation, the following definition shall apply: Baltic Sea means ICES divisions IIIb, IIIc and IIId, as specified in Annex III to Regulation (EC) No 218/2009 of the European Parliament and of the Council (5). Article 3 Survivability exemption 1. By way of derogation from Article 15(1) of Regulation (EU) No 1380/2013, the landing obligation shall not apply to cod and plaice caught with trap-nets, creels/pots, fyke-nets and pound nets in the fisheries for herring, sprat and cod. 2. Such species caught without an available quota or below the minimum conservation reference size in the circumstances referred to in paragraph 1 shall be released back into the sea. Article 4 Minimum conservation reference sizes The minimum conservation reference size for cod in the Baltic Sea shall be 35 cm. Article 5 Final provisions 1. By 1 March 2019, Member States having a direct management interest shall provide the Commission with information allowing to assess the representativeness and quality of the discard survival estimate of plaice caught with trap-nets, creels/pots, fyke-nets and pound nets. 2. The Scientific, Technical and Economic Committee for Fisheries (STECF) shall assess the information referred to in paragraph 1 by 1 August 2019 at the latest. Article 6 Revision of survivability exemption The Commission shall, on the basis of advice from STECF, evaluate the impact of the survivability exemption on the stocks concerned and on the fisheries exploiting those stocks in the third year of application of this Regulation. Article 7 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2018. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 191, 15.7.2016, p. 1. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (3) Commission Delegated Regulation (EU) No 1396/2014 of 20 October 2014 establishing a discard plan in the Baltic Sea (OJ L 370, 30.12.2014, p. 40). (4) BALTFISH High Level Group Joint Recommendation on the Outline of a Discard Plan for the Baltic Sea, transmitted on 31 May 2017. (5) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70).